
	

113 HR 899 : Unfunded Mandates Information and Transparency Act of 2014
U.S. House of Representatives
2014-03-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		IIB
		113th CONGRESS
		2d Session
		H. R. 899
		IN THE SENATE OF THE UNITED STATES
		March 4, 2014Received; read twice and referred to the Committee on Homeland Security and Governmental AffairsAN ACT
		To provide for additional safeguards with respect to imposing Federal mandates, and for other
			 purposes.
	
	
		1.Short titleThis Act may be cited as the Unfunded Mandates Information and Transparency Act of 2014.
		2.PurposeThe purpose of this Act is—
			(1)to improve the quality of the deliberations of Congress with respect to proposed Federal mandates
			 by—
				(A)providing Congress and the public with more complete information about the effects of such
			 mandates; and
				(B)ensuring that Congress acts on such mandates only after focused deliberation on their effects; and
				(2)to enhance the ability of Congress and the public to identify Federal mandates that may impose
			 undue harm on consumers, workers, employers, small businesses, and State,
			 local, and tribal governments.
			3.Providing for Congressional Budget Office studies on policies involving changes in conditions of
			 grant aidSection 202(g) of the Congressional Budget Act of 1974 (2 U.S.C. 602(g)) is amended by adding at the end the following new paragraph:
			
				(3)Additional studiesAt the request of any Chairman or ranking member of the minority of a Committee of the Senate or
			 the House of Representatives, the Director shall conduct an assessment
			 comparing the authorized level of funding in a bill or resolution to the
			 prospective costs of carrying out any changes to a condition of Federal
			 assistance being imposed on State, local, or tribal governments
			 participating in the Federal assistance program concerned or, in the case
			 of a bill or joint resolution that authorizes such sums as are necessary,
			 an assessment of an estimated level of funding compared to such costs.
				.
		4.Clarifying the definition of direct costs to reflect Congressional Budget Office practiceSection 421(3) of the Congressional Budget Act of 1974 (2 U.S.C. 658(3)(A)(i)) is amended—
			(1)in subparagraph (A)(i), by inserting incur or before be required; and
			(2)in subparagraph (B), by inserting after to spend the following: or could forgo in profits, including costs passed on to consumers or other entities taking into
			 account, to the extent practicable, behavioral changes,.
			5.Expanding the scope of reporting requirements to include regulations imposed by independent
			 regulatory agenciesParagraph (1) of section 421 of the Congressional Budget Act of 1974 (2 U.S.C. 658) is amended by striking , but does not include independent regulatory agencies and inserting , except it does not include the Board of Governors of the Federal Reserve System or the Federal
			 Open Market Committee.
		6.Amendments to replace Office of Management and Budget with Office of Information and Regulatory
			 AffairsThe Unfunded Mandates Reform Act of 1995 (Public Law 104–4; 2 U.S.C. 1511 et seq.) is amended—
			(1)in section 103(c) (2 U.S.C. 1511(c))—
				(A)in the subsection heading, by striking Office of Management and Budget and inserting Office of Information and Regulatory Affairs; and
				(B)by striking Director of the Office of Management and Budget and inserting Administrator of the Office of Information and Regulatory Affairs;
				(2)in section 205(c) (2 U.S.C. 1535(c))—
				(A)in the subsection heading, by striking OMB; and
				(B)by striking Director of the Office of Management and Budget and inserting Administrator of the Office of Information and Regulatory Affairs; and
				(3)in section 206 (2 U.S.C. 1536), by striking Director of the Office of Management and Budget and inserting Administrator of the Office of Information and Regulatory Affairs.
			7.Applying substantive point of order to private sector mandatesSection 425(a)(2) of the Congressional Budget Act of 1974 (2 U.S.C. 658d(a)(2)) is amended—
			(1)by striking Federal intergovernmental mandates and inserting Federal mandates; and
			(2)by inserting or 424(b)(1) after section 424(a)(1).
			8.Regulatory process and principlesSection 201 of the Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1531) is amended to read as follows:
			
				201.Regulatory process and principles
					(a)In generalEach agency shall, unless otherwise expressly prohibited by law, assess the effects of Federal
			 regulatory actions on State, local, and tribal governments and the private
			 sector (other than to the extent that such regulatory actions incorporate
			 requirements specifically set forth in law) in accordance with the
			 following principles:
						(1)Each agency shall identify the problem that it intends to address (including, if applicable, the
			 failures of private markets or public institutions that warrant new agency
			 action) as well as assess the significance of that problem.
						(2)Each agency shall examine whether existing regulations (or other law) have created, or contributed
			 to, the problem that a new regulation is intended to correct and whether
			 those regulations (or other law) should be modified to achieve the
			 intended goal of regulation more effectively.
						(3)Each agency shall identify and assess available alternatives to direct regulation, including
			 providing economic incentives to encourage the desired behavior, such as
			 user fees or marketable permits, or providing information upon which
			 choices can be made by the public.
						(4)If an agency determines that a regulation is the best available method of achieving the regulatory
			 objective, it shall design its regulations in the most cost-effective
			 manner to achieve the regulatory objective. In doing so, each agency shall
			 consider incentives for innovation, consistency, predictability, the costs
			 of enforcement and compliance (to the government, regulated entities, and
			 the public), flexibility, distributive impacts, and equity.
						(5)Each agency shall assess both the costs and the benefits of the intended regulation and,
			 recognizing that some costs and benefits are difficult to quantify,
			 propose or adopt a regulation, unless expressly prohibited by law, only
			 upon a reasoned determination that the benefits of the intended regulation
			 justify its costs.
						(6)Each agency shall base its decisions on the best reasonably obtainable scientific, technical,
			 economic, and other information concerning the need for, and consequences
			 of, the intended regulation.
						(7)Each agency shall identify and assess alternative forms of regulation and shall, to the extent
			 feasible, specify performance objectives, rather than specifying the
			 behavior or manner of compliance that regulated entities must adopt.
						(8)Each agency shall avoid regulations that are inconsistent, incompatible, or duplicative with its
			 other regulations or those of other Federal agencies.
						(9)Each agency shall tailor its regulations to minimize the costs of the cumulative impact of
			 regulations.
						(10)Each agency shall draft its regulations to be simple and easy to understand, with the goal of
			 minimizing the potential for uncertainty and litigation arising from such
			 uncertainty.
						(b)Regulatory action definedIn this section, the term regulatory action means any substantive action by an agency (normally published in the Federal Register) that
			 promulgates or is expected to lead to the promulgation of a final rule or
			 regulation, including advance notices of proposed rulemaking and notices
			 of proposed rulemaking.
					.
		9.Expanding the scope of statements to accompany significant regulatory actions
			(a)In generalSubsection (a) of section 202 of the Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1532) is amended to read as follows:
				
					(a)In generalUnless otherwise expressly prohibited by law, before promulgating any general notice of proposed
			 rulemaking or any final rule, or within six months after promulgating any
			 final rule that was not preceded by a general notice of proposed
			 rulemaking, if the proposed rulemaking or final rule includes a Federal
			 mandate that may result in an annual effect on State, local, or tribal
			 governments, or to the private sector, in the aggregate of $100,000,000 or
			 more in any 1 year, the agency shall prepare a written statement
			 containing the following:
						(1)The text of the draft proposed rulemaking or final rule, together with a reasonably detailed
			 description of the need for the proposed rulemaking or final rule and an
			 explanation of how the proposed rulemaking or final rule will meet that
			 need.
						(2)An assessment of the potential costs and benefits of the proposed rulemaking or final rule,
			 including an explanation of the manner in which the proposed rulemaking or
			 final rule is consistent with a statutory requirement and avoids undue
			 interference with State, local, and tribal governments in the exercise of
			 their governmental functions.
						(3)A qualitative and quantitative assessment, including the underlying analysis, of benefits
			 anticipated from the proposed rulemaking or final rule (such as the
			 promotion of the efficient functioning of the economy and private markets,
			 the enhancement of health and safety, the protection of the natural
			 environment, and the elimination or reduction of discrimination or bias).
						(4)A qualitative and quantitative assessment, including the underlying analysis, of costs anticipated
			 from the proposed rulemaking or final rule (such as the direct costs both
			 to the Government in administering the final rule and to businesses and
			 others in complying with the final rule, and any adverse effects on the
			 efficient functioning of the economy, private markets (including
			 productivity, employment, and international competitiveness), health,
			 safety, and the natural environment).
						(5)Estimates by the agency, if and to the extent that the agency determines that accurate estimates
			 are reasonably feasible, of—
							(A)the future compliance costs of the Federal mandate; and
							(B)any disproportionate budgetary effects of the Federal mandate upon any particular regions of the
			 Nation or particular State, local, or tribal governments, urban or rural
			 or other types of communities, or particular segments of the private
			 sector.
							(6)
							(A)A detailed description of the extent of the agency’s prior consultation with the private sector and
			 elected representatives (under section 204) of the affected State, local,
			 and tribal governments.
							(B)A detailed summary of the comments and concerns that were presented by the private sector and
			 State, local, or tribal governments either orally or in writing to the
			 agency.
							(C)A detailed summary of the agency’s evaluation of those comments and concerns.
							(7)A detailed summary of how the agency complied with each of the regulatory principles described in
			 section 201.
						.
			(b)Requirement for detailed summarySubsection (b) of section 202 of such Act is amended by inserting detailed before summary.
			10.Enhanced stakeholder consultationSection 204 of the Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1534) is amended—
			(1)in the section heading, by inserting and private sector before input;
			(2)in subsection (a)—
				(A)by inserting , and impacted parties within the private sector (including small business), after on their behalf);
				(B)by striking Federal intergovernmental mandates and inserting Federal mandates; and
				(3)by amending subsection (c) to read as follows:
				
					(c)GuidelinesFor appropriate implementation of subsections (a) and (b) consistent with applicable laws and
			 regulations, the following guidelines shall be followed:
						(1)Consultations shall take place as early as possible, before issuance of a notice of proposed
			 rulemaking, continue through the final rule stage, and be integrated
			 explicitly into the rulemaking process.
						(2)Agencies shall consult with a wide variety of State, local, and tribal officials and impacted
			 parties within the private sector (including small businesses).
			 Geographic, political, and other factors that may differentiate varying
			 points of view should be considered.
						(3)Agencies should estimate benefits and costs to assist with these consultations. The scope of the
			 consultation should reflect the cost and significance of the Federal
			 mandate being considered.
						(4)Agencies shall, to the extent practicable—
							(A)seek out the views of State, local, and tribal governments, and impacted parties within the private
			 sector (including small business), on costs, benefits, and risks; and
							(B)solicit ideas about alternative methods of compliance and potential flexibilities, and input on
			 whether the Federal regulation will harmonize with and not duplicate
			 similar laws in other levels of government.
							(5)Consultations shall address the cumulative impact of regulations on the affected entities.
						(6)Agencies may accept electronic submissions of comments by relevant parties but may not use those
			 comments as the sole method of satisfying the guidelines in this
			 subsection.
						.
			11.New authorities and responsibilities for Office of Information and Regulatory AffairsSection 208 of the Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1538) is amended to read as follows:
			
				208.Office of Information and Regulatory Affairs responsibilities
					(a)In GeneralThe Administrator of the Office of Information and Regulatory Affairs shall provide meaningful
			 guidance and oversight so that each agency’s regulations for which a
			 written statement is required under section 202 are consistent with the
			 principles and requirements of this title, as well as other applicable
			 laws, and do not conflict with the policies or actions of another agency.
			 If the Administrator determines that an agency’s regulations for which a
			 written statement is required under section 202 do not comply with such
			 principles and requirements, are not consistent with other applicable
			 laws, or conflict with the policies or actions of another agency, the
			 Administrator shall identify areas of non-compliance, notify the agency,
			 and request that the agency comply before the agency finalizes the
			 regulation concerned.
					(b)Annual Statements to Congress on Agency ComplianceThe Director of the Office of Information and Regulatory Affairs annually shall submit to Congress,
			 including the Committee on Homeland Security and Governmental Affairs of
			 the Senate and the Committee on Oversight and Government Reform of the
			 House of Representatives, a written report detailing compliance by each
			 agency with the requirements of this title that relate to regulations for
			 which a written statement is required by section 202, including activities
			 undertaken at the request of the Director to improve compliance, during
			 the preceding reporting period. The report shall also contain an appendix
			 detailing compliance by each agency with section 204.
					.
		12.Retrospective analysis of existing Federal regulationsThe Unfunded Mandates Reform Act of 1995 (Public Law 104–4; 2 U.S.C. 1511 et seq.) is amended—
			(1)by redesignating section 209 as section 210; and
			(2)by inserting after section 208 the following new section 209:
				
					209.Retrospective analysis of existing Federal regulations
						(a)RequirementAt the request of the chairman or ranking minority member of a standing or select committee of the
			 House of Representatives or the Senate, an agency shall conduct a
			 retrospective analysis of an existing Federal regulation promulgated by an
			 agency.
						(b)ReportEach agency conducting a retrospective analysis of existing Federal regulations pursuant to
			 subsection (a) shall submit to the chairman of the relevant committee,
			 Congress, and the Comptroller General a report containing, with respect to
			 each Federal regulation covered by the analysis—
							(1)a copy of the Federal regulation;
							(2)the continued need for the Federal regulation;
							(3)the nature of comments or complaints received concerning the Federal regulation from the public
			 since the Federal regulation was promulgated;
							(4)the extent to which the Federal regulation overlaps, duplicates, or conflicts with other Federal
			 regulations, and, to the extent feasible, with State and local
			 governmental rules;
							(5)the degree to which technology, economic conditions, or other factors have changed in the area
			 affected by the Federal regulation;
							(6)a complete analysis of the retrospective direct costs and benefits of the Federal regulation that
			 considers studies done outside the Federal Government (if any) estimating
			 such costs or benefits; and
							(7)any litigation history challenging the Federal regulation.
							.
			13.Expansion of judicial reviewSection 401(a) of the Unfunded Mandates Reform Act of 1995 (2 U.S.C. 1571(a)) is amended—
			(1)in paragraphs (1) and (2)(A)—
				(A)by striking sections 202 and 203(a)(1) and (2) each place it appears and inserting sections 201, 202, 203(a)(1) and (2), and 205(a) and (b); and
				(B)by striking only each place it appears;
				(2)in paragraph (2)(B), by striking section 202 and all that follows through the period at the end and inserting the following: section 202, prepare the written plan under section 203(a)(1) and (2), or comply with section
			 205(a) and (b), a court may compel the agency to prepare such written
			 statement, prepare such written plan, or comply with such section.; and
			(3)in paragraph (3), by striking written statement or plan is required and all that follows through shall not and inserting the following: written statement under section 202, a written plan under section 203(a)(1) and (2), or compliance
			 with sections 201 and 205(a) and (b) is required, the inadequacy or
			 failure to prepare such statement (including the inadequacy or failure to
			 prepare any estimate, analysis, statement, or description), to prepare
			 such written plan, or to comply with such section may.
			
	Passed the House of Representatives February 28, 2014.Karen L. Haas,Clerk
